The plaintiffs having filed a motion for review of the action of the trial judge as regards rectification of the appeal from the Court of Common Pleas in Hartford County, the court finds no error in the refusal of the judge to include in the finding a statement of the conclusions and the claims of law pursuant to subparagraphs (a) and (c) of paragraph (1) of the motion and further finds that there was error in the refusal to state the rulings on evidence pursuant to subparagraph (b) of paragraph (1) of the motion. It is, therefore, ordered that the finding be amended by stating the rulings on evidence to which the plaintiffs took exception.